
	

113 HRES 498 IH: Expressing support for designation of the week of March 2, 2014, through March 8, 2014, as “School Social Work Week”.
U.S. House of Representatives
2014-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 498
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2014
			Ms. Moore (for herself, Ms. Clarke of New York, Ms. Shea-Porter, Mr. McGovern, and Ms. Lee of California) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Expressing support for designation of the week of March 2, 2014, through March 8, 2014, as School Social Work Week.
	
	
		Whereas the importance of school social work through the inclusion of school social work programs
			 has been recognized in the current authorizations of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) and the
			 Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.);
		Whereas school social workers serve as critical members of a school’s educational team, playing a
			 central role in creating a positive school climate and vital partnerships
			 between the home, school, and community to ensure student academic
			 success;
		Whereas school social workers are especially skilled in providing services to students who face
			 serious challenges to school success, including poverty, disability,
			 discrimination, abuse, addiction, bullying, divorce of parents, loss of a
			 loved one, and other barriers to learning;
		Whereas school social workers coordinate the implementation of the school and community programs
			 that promote positive discipline and regularly assist and train school
			 personnel in promoting positive behaviors and preventing negative
			 behaviors that escalate into disproportionate disciplinary outcomes and
			 responses;
		Whereas there is a growing need for local educational agencies to offer the mental health services
			 that school social workers provide when working with families, teachers,
			 principals, community agencies, and other entities to address students’
			 emotional, physical, and environmental needs so that students may achieve
			 behavioral and academic success;
		Whereas to achieve the goal of helping all children reach their optimal levels of potential and
			 achievement schools must work to remove the emotional, behavioral, and
			 academic barriers that interfere with student success in school;
		Whereas fewer than 1 in 5 of the children in need of mental health services actually receive these
			 services, and research indicates that school mental health programs
			 improve educational outcomes by decreasing absences, decreasing discipline
			 referrals, and improving academic achievement;
		Whereas school mental health programs are critical to early identification of mental health
			 problems and in the provision of appropriate services when needed; and
		Whereas the celebration of School Social Work Week during the week of March 2, 2014, through March 8, 2014, highlights the vital role school social
			 workers play in the lives of students in the United States: Now,
			 therefore, be it
	
		That the House of Representatives—
			(1)supports the designation of School Social Work Week;
			(2)honors and recognizes the contributions of school social workers to the successes of students in
			 schools across the Nation; and
			(3)encourages the people of the United States to observe School Social Work Week with appropriate ceremonies and activities that promote awareness of the vital role of school
			 social workers, in schools and in the community as a whole, in helping
			 students prepare for their futures as productive citizens.
			
